ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                        )
                                                     )
Ensign-Bickford Aerospace & Defense Company          )   ASBCA Nos. 58671, 59291
                                                     )
Under Contract No. DAAE30-03-C-1167                  )

APPEARANCE FOR THE APPELLANT:                            John C. Person, Esq.
                                                          Person & Craver, LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney
                                                         Robert B. Neill, Esq.
                                                          Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 8 July 2015




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58671, 59291, Appeals of
Ensign-Bickford Aerospace & Defense Company, rendered in conformance with the
Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals